Name: Council Regulation (EEC) No 3626/83 of 19 December 1983 amending Regulation (EEC) No 616/78 on proof of origin for certain textile products falling within Chapter 51 or Chapters 53 to 62 of the Common Customs Tariff and imported into the Community and on the conditions for the acceptance of such proof
 Type: Regulation
 Subject Matter: information technology and data processing;  executive power and public service;  tariff policy;  international trade;  leather and textile industries
 Date Published: nan

 23 . 12 . 83 Official Journal of the European Communities No L 360/5 COUNCIL REGULATION (EEC) No 3626/83 of 19 December 1983 amending Regulation (EEC) No 616/78 on proof of origin for certain textile products falling within Chapter 51 or Chapters 53 to 62 of the Common Customs Tariff and imported into the Community and on the conditions for the acceptance of such proof purposes of taking appropriate measures, both within the Community and with regard to third countries, HAS ADOPTED THIS REGULATION : THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, and in particular Article 113 thereof, Having regard to the proposal from the Commission , Whereas the arrangements applied since 1 January 1978 to certain textile products falling within Chapter 51 or Chapters 53 to 62 of the Common Customs Tariff and imported into the Community include quantitative limits established or agreed with certain third countries which supply the Community ; whereas, in addition , all imports of the said textile products are subject to a system of surveillance ; whereas such arrangements and systems have been renewed as from 1 January 1983 ; Whereas, in order to prevent any deflection of trade or abuse which could be detrimental to the application of these arrangements, the Council has adopted, in Regu ­ lation (EEC) No 616/78 ('), as amended by Regulation (EEC) No 1681 /81 (2), a system for the control of origin of certain textile products imported into the Community, based on the requirement of a certificate of origin, or in the case of less sensitive products, a declaration of origin ; whereas Regulation (EEC) No 1681 / 81 has reinforced this system by laying down an internal procedure for exchanges of information between Member States on cases of fraud and between them and the Commission ; Whereas experience has shown that the scope of the procedure thus established needs to be extended and clarified ; Whereas experience has also shown that prevention of fraud requires that the Commission in particular carry out Community administrative cooperation and inves ­ tigative missions in third countries in cooperation with Member States in order to discover the facts and establish proof relating to fraudulent traffic for the Article 1 Regulation (EEC) No 616/78 is hereby amended as follows : 1 . Article 4 is replaced by the following : 'Article 4 1 . In order to ensure that measures of commer ­ cial policy provided for in the textile sector are correctly applied, each Member State shall work together with the Commission in the framework of Council Regulation (EEC) No 1468 /81 of 19 May 1981 on mutual assistance between the administra ­ tive authorities of the Member States and coopera ­ tion between the latter and the Commission to ensure the correct application of the law on customs or agricultural matters ('). To this end, each Member State shall communicate to the Commis ­ sion as soon as possible all the useful information in its possession concerning important cases of abuses or irregularities which come to its notice or which it has valid reason to presume exist with regard to such measures of commercial policy. The Commission shall inform the other Member States thereof. Furthermore, Member States shall , on their own initiative or at the request of the Commission, provide additional information including copies of all documentation , possibly in the form of an extract, necessary to determine the facts fully and to establish proof of abuses or irregularities with regard to the third countries concerned with a view to : (i) implementing administrative cooperation with third countries as .provided for in Article 4a (2) ; (ii ) adjusting quantitative limits established for imports of textile products in accordance with the procedure laid down in bilateral agreements or in Community law ; (iii) carrying out the missions referred to in Article 4b .(') OJ No L 84, 31 . 3 . 1978, p. 1 .(2 OJ No L 169 , 26 . 6 . 1981 , p. 5 . No L 360/6 Official Journal of the European Communities 23 . 12. 83 2. At the request of a Member State or on its own initiative, the Commission shall examine at the earliest opportunity with Member States all questions relating to the application of paragraph 1 , and proceed with exchanges of views which will enable Member States and the Commission to complete their information and to present any possible observations on cases concerning the application of paragraph 1 . 3 . When paragraph 1 has been applied to the products provided for in Article 3, the Committee on Origin shall , pursuant to the procedure laid down in Article 13 of Regulation (EEC) No 802/68 , examine whether to require that a certificate of origin be produced for the products concerned and with regard to the third countries concerned in accordance with Article 2. The decision shall be taken in accordance with the procedure laid down in Article 14 of Regulation (EEC) No 802/68 . 3 . The following Article 4b is inserted : ''Article 4b 1 . For the purposes of ensuring that measures of commercial policy provided for in the textile sector are correctly applied, the Commission shall , in particular, carry out Community administrative cooperation and investigate missions in third coun ­ tries in cooperation with Member States under the following terms : ( i) the Commission may undertake such missions on its own initiative or at the request of the Member State(s) concerned ; (ii) such missions shall be carried out by Commis ­ sion officials and by experts designated by the Member State(s) concerned to carry out such tasks ; ( iii) the Member States and the Commission shall make available the information and documen ­ tation necessary for execution of the missions to be carried out in accordance with the pro ­ cedure laid down in Article 4 ; (iv) mission expenses incurred in carrying out tasks referred to in this Article shall be reimbursed by the Commission . 2 . The Commission shall inform the Member States of the results of the mission referred to in paragraph 1 .' Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. (') OJ No L 144, 2. 6 . 1981 , p. 1 .' I. Article 4a ( 1 ) is replaced by the following : ' 1 . Information communicated in whatever form pursuant to Article 4, including information obtained as a result of the missions referred to in Article 4b, shall be of a confidential nature . It shall be covered by the obligation of professional and commercial secrecy and shall enjoy the protection extended to like information under both the national law of the Member State which received it and the corresponding provisions applying to the Community authorities .' This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 19 December 1983 . For the Council The President G. VARFIS